Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 20, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant worked as a hospital linen clerk until she was discharged after repeated complaints that she had verbally and physically harassed her co-workers. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits and charged her with a recoverable overpayment. We affirm. Offensive behavior in the work place, including the use of abusive language and assaultive conduct toward co-workers, has been found to constitute disqualifying misconduct (see, Matter of Weiss [Sweeney], 232 AD2d 672; Matter of Redjepi [Hudacs], 210 AD2d 727, 728), particularly in cases where, as here, the claimant has been admonished to refrain from such conduct (see, Matter of McEnany [Sweeney], 216 AD2d 623, lv denied 86 NY2d 707). We conclude that substantial evidence supports the finding that claimant lost her employment under disqualifying circumstances. The issue of credibility presented by the conflicting testimony at the hearing was within the province of the Board to resolve (see, Matter of Weiss [Sweeney], supra).
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.